                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION

BABY D. GARRISON,                        )
                                         )
         Petitioner,                     )
                                         )
v.                                       )            CV420-036
                                         )            CR418-260
UNITED STATES OF AMERICA,                )
                                         )
         Respondent.                     )

                                        ORDER

         Baby Garrison moves under 28 U.S.C. § 2255 to vacate, set aside, or

correct his federal sentence. Doc. 13061; see United States v. Almand, 992

F.2d 316, 317 (11th Cir. 1993) (individuals challenging the validity of any

sentence, including those imposed for revocation of supervised release,

must utilize § 2255). The Court DIRECTS the Government to respond

within ninety days from the date of this Order. 28 U.S.C. § 2255, Rule

4(b).

         SO ORDERED, this 20th day
                                 y of February,
                                             y, 2020.

                                         _______________________________
                                           __________________________
                                         CHRISTOPH
                                                P ER L. RAY
                                          HRISTOPHER
                                         UNITED STATESS MAGISTRATE JUDGE
                                         SOUTHERN DISTRICT OF GEORGIA



1
    The Court is citing to the criminal docket in CR418-260 unless otherwise noted.
